1

2

3                              UNITED STATES DISTRICT COURT
4                                    DISTRICT OF NEVADA
5                                                ***
6    EVANS TUTT,                                       Case No. 3:20-cv-00722-MMD-CLB
7                                 Petitioner,                        ORDER
            v.
8
     STATE OF NEVADA, et al.,
9
                              Respondents.
10

11         On June 29, 2021, Respondents filed a suggestion of death on the record. (ECF

12   No. 15.) Respondents attached confirmation from the Nevada Department of Corrections

13   that Petitioner Evans Tutt died on June 29, 2021. (ECF No. 15-1.) It is therefore ordered

14   that the petition for writ of habeas corpus is dismissed without prejudice as moot.1

15         The Clerk of Court is directed to close this case.

16         DATED THIS 2nd Day of July 2021.

17

18                                              ________________________________
                                                MIRANDA M. DU
19
                                                CHIEF UNITED STATES DISTRICT JUDGE
20

21

22

23

24

25

26

27
28
           1E.g.,McMann v. Richardson, 397 U.S. 759, 760 n.1 (1970); Stanley v. Ryan, 716
     F.3d 1272 (9th Cir. 2013).
